DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a combination of devices and therefore recite a machine.
Claims 11-20 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 11, as a whole, are directed to the abstract idea of monitoring delivery route performance relative to historical baseline information, analyzing the baseline information, and updating the baseline information, which is method of organizing human activity and mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting maintaining information about delivery routes. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting instructions for updating baseline route data about the route of a delivery resource.  See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing vehicle location data and evaluating whether to update baseline route data.  See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “monitoring delivery route performance relative to historical baseline information, analyzing the baseline information, and updating the baseline information,” is recited by claiming the following limitations: generating periodic location data, transmitting the periodic location data, receiving periodic location data, segmenting periodic location data, comparing periodic location data to baseline information, and updating the baseline information. The mere nominal recitation of a server, a network, a route database, and mobile computing devices does not take the claim of the method of organizing human activity and mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 6-7, 9, 16-17, and 19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: detecting out of bounds travel, providing a notification, modifying the route information, and providing an expected delivery window.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 11 recite the additional elements: a server, a network, a route database, and mobile computing devices. These a server, a network, a route database, and mobile computing devices limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of fleet tracking and monitoring in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing record keeping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a network, a route database, and mobile computing devices. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a server (Specification [0026], [0027]), a network (Specification [0028]), a route database (Specification [0025], [0029]-[0031]), a mobile computing device (Specification [0035]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a server, a network, a route database, and mobile computing devices. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering) by gathering, receiving, and transmitting location data. See MPEP 2106.05(g). The claims limit the field of use by reciting the delivery field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-5, 8, 12-15, and 18, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing (U.S. P.G. Pub. 2019/0108479 A1), hereinafter Dearing.

Claim 1. 
Dearing discloses a delivery route management system comprising: 
a server in communication with a network (Dearing [0050], [0051] system hub; [0050], [0079] communication module); 
a route database in communication with the server, the route database storing route information corresponding to a plurality of delivery routes of a distribution network, the route information comprising baseline information corresponding to individual delivery routes of the plurality of delivery routes (Dearing [0055] route database internal to the item carrier database stores routes; [0050], [0150] baseline table database); and 
a plurality of mobile computing devices configured to be carried by delivery resources of the distribution network (Dearing [0093] confidence event recorders have location detection capability; [0094] confidence event recorder can be carried by item delivery entities when delivering items), each mobile computing device configured to: 
generate periodic location data while being carried by a delivery resource servicing a delivery route of the plurality of delivery routes, the periodic location data comprising a plurality of location data points (Dearing [0086] confidence event recorder can periodically send its location to the geofence database; [0093] confidence event recorders have location detection capability; [0113] record time and place of a confidence activity); and 
transmit the periodic location data to the server via the network (Dearing [0086], [0114] confidence event recorder can periodically send its location to the geofence database); 
wherein, for the individual delivery routes, the server is configured to: 
receive, from the mobile computing device carried by the individual delivery resource servicing the delivery route, the periodic location data corresponding to the delivery route for a given day (Dearing [0086], [0107], [0114] receive confidence data; [0134] receive actual start time; [0139] receive confidence event data every time a delivery in the daily table occurs); 
segment the periodic location data into a plurality of events and route segments for the delivery route based on the plurality of location data points and on route information in the route database corresponding to the delivery route (Dearing [0144] a route is divided into groupings by baseline table database); 
compare at least a portion of the segmented periodic location data to the baseline information in the route database corresponding to the delivery route (Dearing [0115], [0125] compare expected and actual data to determine whether to set an error flag; [0140] compare the expected delivery time to the actual delivery time of an item to adjust the times of all future deliveries expected for the day based on the difference); and 
update the baseline information corresponding to the delivery route in response to comparing the at least a portion of the segmented periodic location data to the baseline information corresponding to the delivery route (Dearing [0108], [0117], [0118]; [0135] change the expected delivery time input into the daily table from the baseline table by the amount of time the actual start time differs from the original average; [0140] update the expected delivery times based on the time that the actual delivery of an item occurred).

Claim 2. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
wherein updating the baseline information corresponding to the delivery route comprises changing an average time associated with a first route segment of the plurality of events and route segments for the delivery route based on a time duration associated with the first route segment in the segmented periodic location data (Dearing [0108] create baseline table; [0117] store confidence record; [0118] associate confidence activity record with a carrier; [0135] change the expected delivery time input into the daily table from the baseline table by the amount of time the actual start time differs from the original average; [0140] update the expected delivery times based on the time that the actual delivery of an item occurred).

Claim 3. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
wherein the baseline information in the route database comprises, for the individual delivery routes, individual baseline data sets associated with specific weekdays, months, or quarters (Dearing [0070], [0123] baseline data table may generate an average delivery time using a rolling average, using a historical average, using data for the same time period in a previous year, or for the same day of the week as in the last 10 weeks).

Claim 4. 
Dearing discloses all the elements of claim 3, as shown above. Additionally, Dearing discloses:
wherein updating the baseline information corresponding to the delivery route comprises updating an individual data set associated with a weekday, month, or quarter corresponding to the given day (Dearing [0070], [0123] baseline data table may generate an average delivery time using a rolling average, using a historical average, using data for the same time period in a previous year, or for the same day of the week as in the last 10 weeks; [0117] store confidence activity records).

Claim 5. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
wherein the route information further comprises geographical route boundary information corresponding to the individual delivery routes (Dearing [0086] geofence database can store various sets of geodetic coordinates that form a fence around areas associated with an address, delivery point, or other location; [0087] geofences can be algorithmically defined; [0088] geofences can be custom defined).

Claim 8. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
wherein the route information further comprises geofence data associated with particular events or route segments of the plurality of events and route segments (Dearing [0086] geofence database can store various sets of geodetic coordinates that form a fence around areas associated with an address, delivery point, or other location; [0087] geofences can be algorithmically defined; [0088] geofences can be custom defined), and 
wherein the server segments the periodic location data based at least in part on the geofence data (Dearing [0086] geofence database can store various sets of geodetic coordinates that form a fence around areas associated with an address, delivery point, or other location; [0087] geofences can be algorithmically defined; [0088] geofences can be custom defined; [0144] a route is divided into groupings by baseline table database).

Claim 9. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
provide an expected delivery window to a customer of the distribution network based on the route information (Dearing [0077], [0109] daily table contain the expected delivery time for the actual expected deliveries for the current day; [0079] recipient is provided the expected delivery window).

Claim 10. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses wherein each mobile computing device is further configured to: 
receive, from the delivery resource, route condition information associated with individual route segments (Dearing [0087], [0088] define geofence based on delivery conditions; [0086], [0107], [0114] record confidence data; [0134] receive actual start time; [0139] receive confidence event data every time a delivery in the daily table occurs); and 
transmit the route condition information to the server (Dearing [0088] add custom geofences to the geofence database; [0086], [0107], [0114] record confidence data; [0134] receive actual start time; [0139] receive confidence event data every time a delivery in the daily table occurs); 
wherein the server updates the baseline information based at least in part on the route condition information (Dearing [0134], [0135] update daily table with actual times; [0075], [0136] use daily table to determine what additional modifiers are present such as the snowing modifier).

Claim 11. 
Dearing discloses all the elements of claim 11 as shown above in claim 1. 

Claim 12. 
Dearing discloses all the elements of claim 12 as shown above in claim 2.

Claim 13. 
Dearing discloses all the elements of claim 13 as shown above in claim 3.

Claim 14. 
Dearing discloses all the elements of claim 14 as shown above in claim 4.

Claim 15. 
Dearing discloses all the elements of claim 15 as shown above in claim 5.

Claim 18. 
Dearing discloses all the elements of claim 18 as shown above in claim 8.

Claim 19. 
Dearing discloses all the elements of claim 19 as shown above in claim 9.

Claim 20. 
Dearing discloses all the elements of claim 20 as shown above in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Burnett (U.S. 9,928,475 B2), hereinafter Burnett.

Claim 6. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
detect out of bounds travel by a delivery resource based on the periodic location data and the geographical route boundary information (Dearing [0147] baseline table database determines whether any of the confidence points are large deviations from the line of travel that the deliverer would deliver items along); and 
Dearing does not disclose the following limitation, but Burnett does:
cause the mobile computing device carried by the delivery resource to provide a notification to the delivery resource indicative of the out of bounds travel (Burnett (Col. 10 Line 56-Col. 11 Line 19) geofence can be along a predetermined route and used to indicate when the shipment has deviated “off route” and can provide alerts).
One of ordinary skill in the art would have recognized that applying the known technique of providing alerts about entering and exiting a geofence of Burnett to the geofences of Dearing would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Burnett to the teaching of Dearing would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofence based alerts. Further, applying geofence based alerts to Dearing, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient way of informing a driver whether they are deviating from their performance expectations in real time to allow them to quickly remedy any mistakes. 

Claim 7. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses:
detect recurring out of bounds travel associated with a portion of an individual delivery route (Dearing [0147] baseline table database determines whether any of the confidence points are large deviations from the line of travel that the deliverer would deliver items along); and 
Dearing does not disclose the following limitation, but Burnett does:
modify the route information corresponding to the individual delivery route based on the recurring out of bounds travel (Burnett (Col. 10 Line 56-Col. 11 Line 19) geofence can be along a predetermined route and used to indicate when the shipment has deviated “off route” and can provide alerts).
One of ordinary skill in the art would have recognized that applying the known technique of providing route status updates about entering and exiting a geofence of Burnett to the geofences of Dearing would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Burnett to the teaching of Dearing would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofence based route status updates. Further, applying geofence based route status updates to Dearing, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient way of informing a driver whether they are meeting their performance expectations in real time to allow them to quickly remedy any mistakes. 

Claim 16. 
Dearing in view of Burnett teaches all the elements of claim 16 as shown above in claim 6.

Claim 17. 
Dearing in view of Burnett teaches all the elements of claim 17 as shown above in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628